Citation Nr: 9932688	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement a rating higher than 40 percent for the 
status post laminectomy and diskectomy for herniated nucleus 
pulposus, L5-S1, left, with degenerative joint disease of the 
lumbar spine and left sciatic neuropathy involving L5-S1 
dermatones

2.  Entitlement to a rating higher than 10 percent for the 
post operative residuals of tendon repair of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1984 to January 
1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating decision in March 1997 
denied entitlement to an increased rating for the low back 
disorder and increased the rating for the right wrist 
disorder to 10 percent as of February 1997.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
complaints of chronic pain with radiation to the left lower 
extremity, slight left foot drop, left sciatic peripheral 
neuropathy and more closely approximates a pronounced 
disorder.

2.  The veteran's residuals of a tendon repair of the right 
wrist are manifested by a small, rounded lump in the mid-
portion of the surgical scar along the dorsum of the hand 
which is very tender to pressure.  He does not have any 
limitation of motion or loss of function of the right wrist 
or hand.


CONCLUSIONS OF LAW

1  The criteria for a 60 percent rating for the status post 
laminectomy and diskectomy for herniated nucleus pulposus, 
L5-S1, left, with degenerative joint disease of the lumbar 
spine and left sciatic neuropathy involving L5-S1 dermatones 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of the right wrist tendon repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The RO by rating action in October 1988 granted service 
connection for status post partial laminectomy and diskectomy 
for herniated nucleus pulposus, L5-S1, left, evaluated as 10 
percent disabling from January 1988.  This rating action also 
granted service connection for the postoperative residuals of 
a tendon repair of the right wrist, evaluated an 
noncompensable from January 1988.

Following a VA examination in November 1989, a rating action 
in December 1989 increased the rating for the low back 
disorder to 20 percent from September 1989.

A rating decision in November 1990, increased the rating for 
the low back disorder to 40 percent, as of July 20, 1990.

The veteran underwent a VA examination in July 1994.  Since 
his last surgery in 1992, he continued to have some back pain 
and had not returned to work.  He had been attending an 
outpatient clinic which treated sport injuries but continued 
to have low back pain.  His orthopedist had advised a lumbar 
fusion.  He claimed sitting, bending, and driving a car made 
his back condition worse.  He stated that when the pain was 
bad it radiated down into his left foot.  He entered the room 
in no distress but limped slightly on the left leg.  He 
dressed and undressed with ease and climbed on and off the 
table easily.  Scars which were well-healed and non-tender 
were noted in the lumbar area.  On examination, there was no 
deformity or obvious spasm.  He claimed flexion beyond 70 
degrees caused his back to ache.  Flexion was 70 degrees and 
extension was to 25 degrees.  He could bend 15 degrees to the 
right and left.  He could rotate the spine to 60 degrees.  
While recumbent, he could cross his legs normally, but he 
could not keep the left leg elevated to 40 degrees for five 
seconds.  He could do this with the right leg.  The fabere 
Patrick's test caused some pain in the left thigh.  Flexing 
his knees and arching his back caused some mild low back 
pain.  He had some difficulty in raising the left leg without 
causing pain.  He complained of pain along the sciatic nerve 
on the left side.  

While prone, the veteran had no sensation of pain on pressure 
over the lumbar vertebrae.  Raising the fixed leg caused some 
pain in the buttocks and low back bilaterally.  He claimed 
that he could not squat because it hurt his left leg.  He 
could stand on each foot normally and the heel drop test was 
negative.  He could walk on this tiptoes and heels  without 
difficulty.  There seemed to be decreased strength in the 
left leg compared to the right.  A neurological evaluation 
showed deep reflexes and Achilles tendon reflexes were 
present but hypoactive.  Superficial and deep sensation was 
normal in the lower extremities except that the veteran 
stated the sensation was somewhat decreased over the left 
leg, lateral surface, which was compatible with an area 
supplied by the L5 nerve root.  An x-ray of the lumbosacral 
spine showed evidence of spasm with narrowing at the disc 
spaces at L5-S1.  The diagnoses were status post lumbar 
laminectomy for herniated nucleus pulposus, times two with 
chronic low back pain and mild peripheral neuropathy, left 
leg.

VA outpatient records disclose that the veteran was seen 
during 1996 for his low back disorder.  A VA MRI in August 
1996 disclosed scar/granulation tissue extending from the L5 
laminotomy defect to the L5-S1 lateral recess, surrounding 
and minimally displacing the S1 nerve root.  The S1 nerve 
root was significantly enlarged, inferior to this.  In 
November 1996 he was referred to the pain clinic for epidural 
injections because of almost chronic back pain over the last 
year.

There are several private medical reports concerning the 
veteran's low back problems during 1996.  For example, a 
report of Gregg A. Alexander, M.D., dated in March 1996, 
discloses that in October 1994 the veteran underwent a 
diskectomy and S1 nerve root decompression on the left at L5-
S1.  Dr. Alexander reported that in February 1996, the 
veteran reinjured his back while lifting at work.  He 
developed low back pain which radiated into the left leg.  He 
stated that the veteran was known to have a chronic left S! 
radiculopathy and never regained strength in his left leg 
after the operation.  On examination, there was weakness of 
plantar flexion and hamstrings.  There was numbness in the S1 
dermatome.  Straight leg raising was equivocal on the left.  
The Achilles reflex was diminished.  He looked stiff and 
sore.  He walked with a slight forward bent antalgic posture.  
The assessment three prior diskectomies on the left at L5-S1, 
lumbosacral straight of February 1996, and continued left S1 
radiculopathy.  

The veteran was examined by the VA in February 1997.  He 
stated that in while in service in 1982 he developed the 
sudden onset of low back  which went down his left leg.  He 
underwent an initial laminectomy in September 1982.  Around 
1989, the same symptoms reoccurred and he had to have a 
second low back surgery at a VA hospital in 1992.  He 
underwent additional surgery in 1994 when the symptoms 
reoccurred.  A few months later the symptoms reoccurred.  At 
this time he had constant pain in all positions across the 
low back and down the left leg, aggravated by any attempt to 
drive, sit, stand still, or bend over.  He had numbness and a 
stinging sensation along the lateral side of the left leg 
that went down to the left foot and toes.  He limped with his 
left leg and had some weakness compared to the right.  

The medical history disclosed that in 1981, the veteran 
suffered a laceration of the dorsum of the right wrist and 
right hand.  He did not have any specific complaint following 
surgery to repair the laceration, and there was a possibility 
that there was also a tendon repair.  He stated that he was 
able to use his right wrist and right hand in a normal 
fashion without any deficits or disabilities.  He did have a 
small lump which recently developed at the level of the mid-
portion of the scar.  At times this lump was sore with 
compression.  

On examination, the veteran appeared slightly anteroflexed at 
probably 15 or 20 degrees.  He ambulated with a moderate left 
leg limp.  During the examination, there were objective signs 
of pain while he was walking, sitting, transferring, and 
moving the spine in any direction.  Examination of the right 
hand and wrist revealed a 4.25 inch, strait well healed 
surgical scar running along the dorsum of the right hand.  
There was no keloid, no adhesions, no swelling and no 
inflammation.  There was no attachment to the underlying 
tissues.  In the mid-portion of this scar there was a small, 
rounded, perhaps fluctuating little lump, that was very 
tender to pressure with the examiners fingers.  The right 
wrist and right hand were otherwise within normal limits.  
There was no swelling or deformity, and functioning of the 
wrist, as well as the hand, was within normal limits without 
any weakness or restriction in the range of motion.

The examination of the low back area revealed two close, 
parallel scars about 3.5 inches, well-healed, flat, running 
along the mid-line from L3 to S1.  There was some signs of 
flattening of the lumbar spine (loss of some lordotic 
curvature), probably due to spasm.  There was tenderness ver 
the paravertebral areas of the lumbar spine bilaterally.  The 
range of motion was restricted due to "pain" in all 
directions as follows: flexion, 40 degrees; extension, 20 
degrees; bilateral flexion, 15 degrees, rotation, 0 degrees.  
Straight leg raising was positive at 75 degrees bilaterally.  
The deep tendon reflexes at the level of the knees was 2 plus 
bilaterally.  At the level of the left ankle it was one plus 
and at the level of the right ankle it was two plus.  There 
was some paresthesia (numbness and tingling) along the 
lateral left lower leg, the dorsum of the left foot extending 
to the left big toe and the 4th and 5th left toes.  There was 
a slight weakness, perhaps a score of 4/5, for the 
dorsiflexion of the left ankle as well as dorsiflexion of the 
left big toes.

X-rays of the right wrist and hand were normal.  X-rays of 
the lumbosacral spine revealed degenerative changes, somewhat 
greater at L5 level with narrowing of the intervertebral disc 
space at the L5-S1 level.  The diagnoses were; chronic low 
back pain with a history of status post low back surgery 
three times, including a laminectomy for a herniated nucleus 
pulposus; radiological evidence of degenerative joint disease 
of the lumbar spine with narrowing of the intervertebral disc 
space at the level of l5-S1; left sciatic peripheral 
neuropathy involving L5-S1 dermatomes; status post repair of 
laceration of the dorsum of the right hand and wrist in 1981 
with the presence of a small lump in the mid-portion of the 
scar, possible ganglion versus neuroma, versus scar fibrotic 
tissue. 

VA outpatient records disclose that during 1997 the veteran 
was seen and treated on several occasions for his low back 
pain.  Treatment included epidural injections.  In February 
1997, a left foot drop and a decreased ankle jerk on the left 
was noted.  The provisional diagnosis was left peroneal nerve 
damage.  He was referred for laboratory testing.  He veteran 
underwent nerve conduction studies and an electromyogram of 
the lumbosacral area and both lower extremities in April 
1997.  The impressions were :  electrodiagnostic findings 
show no signs of lumbar radiculopathy; electrodiagnostic 
findings show possible signs of peripheral polyneuropathy.

The veteran was seen in a VA outpatient clinic in February 
1998.  He indicated that he felt better than he had in the 
last year.  He was sleeping better and this reduced his back 
pain.  He reported that he had finished his internship as a 
bail bondsman and he planned to open an office. 

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service connected low 
back and right wrist disorders, and therefore he has 
satisfied the initial burden of presenting  well-grounded 
claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations.   
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

Low back disorder.

The veteran's low back disorder has consistently been 
evaluated under Diagnostic Code 5293.  Diagnostic Code 5293,  
intervertebral disc syndrome, provides for a 40 percent 
evaluation for a severe disorder with recurring attacks with 
intermittent relief.  A 60 percent evaluation contemplates a 
pronounced disorder with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  This is the highest available 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.71(a) 
(1999).  

In this case, the Board finds that the evidence shows that an 
increased rating to 60 percent pursuant to Diagnostic Code 
5293 is warranted.  The appellant has had three back 
surgeries.  He experienced a recent exacerbation of symptoms, 
describing back pain that was present all the time, with 
radiation into the left lower extremity, and increased with 
prolonged sitting or standing.  He walked with a slightly 
anteroflexed spine.  Signs consistent with sciatic neuropathy 
have included left foot drop, weakness of the left leg 
resulting in a left limp, abnormal reflexes and decreased 
sensation over the left leg.  With application of the benefit 
of the doubt rule, the Board finds that the manifestations of 
the low back disability more nearly approximate the criteria 
for pronounced intervertebral disc syndrome.  Accordingly, a 
60 percent rating is in order.  

In so concluding, the Board has considered entitlement to a 
still higher rating based on functional loss due to pain on 
use or due to flare-ups under §§ 4.40 and 4.45.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45. 
VAOPGCPREC 36-97.  However, there is no basis for a rating in 
excess of the maximum schedular 60 percent rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, there is no evidence of vertebral deformity, spinal 
cord involvement, or abnormal mobility requiring a jury mast 
and the Board finds no provision upon which to assign a 
rating higher than 60 percent.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1998). In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

Increased rating for the residuals of the tendon repair of 
the right wrist.

The veteran's right wrist disorder is rated under Diagnostic 
Code 7804 on the basis of the residual scar.  A 10 percent 
rating contemplates that the scar must be poorly nourished, 
with repeated ulceration; or tender and painful on objective 
demonstration; or productive of limitation on function of the 
body part which it affects.  38 C.F.R. § 4.118, Codes 7803, 
7804, and 7805.

With regard to the right wrist disability, the clinical 
record does not demonstrated that the veteran has any 
limitation of function involving the wrist or hand.  For 
example, on the most recent VA examination he stated that he 
could use the wrist and hand in a normal fashion.  The 
examiner stated that there was no swelling or deformity, and 
that functioning of the wrist and hand was normal without 
weakness or limitation of motion.  The only abnormality noted 
was the little lump which was tender to pressure.   This 
painful lump is analogous to a superficial scar that is 
tender and painful, and, as such, is contemplated by the 
current 10 percent rating.  Because of the absence of any 
demonstrated functional impairment due pain or to pain on 
use, the Board has determined a higher rating under DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not warranted.. 


ORDER

An increased rating of 60 percent is granted for the status 
post laminectomy and diskectomy for herniated nucleus 
pulposus is granted, subject to the criteria that govern the 
payment of monetary benefits.

An increased rating for the post operative residuals of a 
tendon repair of the right wrist is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

